Citation Nr: 0626990	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969, and from June 1978 to January 1996, with an 
additional period of almost 4 years of unverified active 
duty.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim seeking entitlement to 
service connection for a left knee disability.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disorders are not causally or 
etiologically related to his military service; there is no 
medical evidence of left knee arthritis within one year of 
service separation.  


CONCLUSION OF LAW

A left knee disability was not incurred in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2005).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in December 2003, prior to 
the initial decision on the claim in March 2004.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its December 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for left knee disorder.  This 
letter informed the veteran that evidence towards 
substantiating his claim should include: (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letters 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Regarding the fourth element, the December 2003 letter did 
not explicitly inform the veteran to submit any evidence in 
his possession that pertained to his claim.  However, the 
Board finds that the substance of the letter clearly informed 
the veteran of this requirement.  The letter informed the 
veteran that the RO needed additional information and 
evidence and specifically told him that it would inform him 
if it was unable to get records that it requested and that it 
was the veteran's responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a Federal department or agency.   In 
conclusion, the Board finds that the language in the December 
2003 letter, read as a whole, fulfills the fourth element of 
informing the veteran to submit any evidence in his 
possession that pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and an SSOC which informed them of the laws and 
regulations relevant to the veteran's claim.  Additionally, 
to help determine the nature and etiology of the veteran's 
knee condition, the VA afforded the veteran a knee exam in 
December 2003 in accordance with 38 C.F.R. § 3.159(c)(4).  
For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.

At this point, the Board notes that a discrepancy exists 
between the veteran's service dates as reflected on the 
veteran's claim file DD 214s and those service dates 
reflected on his other service records.  That is, his final 
DD 214 shows a second induction date of June 1978 but other 
records such as his service medical records and retirement 
orders indicate an additional four year block of service that 
would have been initiated in 1974.  Given that the veteran's 
claim file contains medical records from 1974 through 1978, 
and the fact that these medical records appear to be 
complete, the Board concludes that the veteran's claims file 
is indeed complete for purposes of processing his claim, 
notwithstanding the apparent missing DD 214 documentation of 
that four year service period.  


Background

The veteran served nonconsecutive active duty periods from 
1968 to 1969 and from 1974 to 1996.  On the veteran's report 
of medical history form from November 1967 at induction, the 
veteran indicated a history of "trick" or locked knee.   No 
notation was made as to which knee was problematic.  
Furthermore, there are no further references to left knee 
problems during the veteran's first period of active duty.  
On the veteran's report of medical history form from 
September 1969, the veteran indicated that he had a "trick" 
or locked knee.  No further explanation was made.  At the 
veteran's separation examination, his lower extremities were 
evaluated as normal.  

During the veteran's second period of service, he was seen in 
July 1974 for pain in both knees for three weeks.  No 
diagnosis was made.  Impression was pain in both knees, with 
questionable cause.  He was seen in June 1985 after a bicycle 
accident.  It was noted that the veteran suffered an abraded 
left knee which was cleaned and dressed.  He also injured his 
right wrist, and was put on physical profile for the wrist 
and knee.  The veteran's service medical records do not 
include any reference to residual complaints, treatment, or 
diagnoses.  Although the veteran's records do indicate 
treatment for right knee injuries for which disability 
compensation was eventually granted, there is no further 
mention of his left knee.  On the veteran's report of medical 
history form from October 1995, the veteran indicated that he 
suffered from a "trick" or locked knee.  On the veteran's 
October 1995 separation examination, degenerative arthritis 
in the right knee was noted.

In an August 1996 rating decision, the veteran was granted 
service connection for degenerative changes in the right 
knee.  

After service, the veteran was seen for left knee pain at the 
VA Medical Center in March 2002 and May 2003.  In May 2003, 
the veteran cited a one to two year history of left knee pain 
unrelated to activity.  In addition to exercise and anti-
inflammatories, the examining physician recommended weight 
loss as a possible antidote to further knee problems.

The veteran underwent a VA examination in February 2003 for 
his right knee.  No findings were made regarding his left 
knee.  

The veteran underwent a VA examination in February 2004.  
Diagnosis was degeneration of both menisci with transverse 
tear through the anterior limb of the medial meniscus into 
the anterior surface of the left knee with chronic pain.  The 
examiner stated that since he did not see anything about the 
veteran's being treated for his left knee in service, it was 
less likely than not related to his military status.  






Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309 (2005).  

Current medical evidence shows that the veteran has a 
diagnosed left knee disorder.  VA medical records dated in 
March 2002 and May 2003 indicate the veteran was treated for 
knee pain, and in December 2004, a VA examiner acknowledged 
the presence of degenerative changes in the meniscus of the 
veteran's left knee.  Furthermore, the veteran's service 
medical records show he was treated for bilateral knee pain 
in July 1974 and a left knee abrasion due to a bicycle 
accident in June 1985.  

However, the issue to be decided is whether the veteran's 
currently diagnosed left knee disorder is related to the two 
occasions in service that the veteran was seen for his left 
knee.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any chronic or persistent disability.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).

Aside from the two isolated episodes of treatment in service, 
the veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a left knee disorder.  
The veteran was not seen for his left knee after service 
until March 2002, more than 15 years after he was seen for 
his left knee in service in June 1985.  While the separation 
examination in October 1995 noted a right knee disorder, it 
did not note a left knee disorder.  

Furthermore, no physician has linked any current left knee 
disorder to the veteran's military service.  While the VA 
examiner opined that the veteran's left knee condition "is 
less likely than not related to his military status", he 
made his opinion after stating that he did not see any 
notations of treatment for the veteran's left knee, and as 
pointed out above, the veteran was seen on two occasions for 
his left knee in service.  For that reason, no weight is 
given to the examiner's opinion.  

However, an additional opinion is not needed to decide the 
veteran's claim.  In so concluding, the Board notes that VA 
regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

In this instance, it has not been indicated that the 
veteran's claimed left knee disability may be associated with 
either of the two times that the veteran was seen for his 
left knee in service.  The Board finds persuasive the fact 
that the veteran referred in May 2003 to his post-service 
left knee condition as a one to two year old affliction.  
Also, the veteran was not seen for his left knee until March 
2002, more than 15 years after he was seen for his left knee 
in service, and at his separation examination, there was no 
finding made regarding the left knee.  For these reasons, the 
Board finds that a VA examination is not necessary to decide 
the veteran's claim, and the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
knee disability.  Since the veteran was not diagnosed with 
arthritis of the left knee within one year of leaving 
service, he is not entitled to service connection for a left 
knee disability on a presumptive basis.  

The veteran asserts that his currently diagnosed left knee 
disorder is related to a left knee injury that he incurred in 
service.  However, as a layperson, the veteran is not 
competent to provide evidence that requires medical 
knowledge, such as providing a medical diagnosis, or linking 
his conditions to a specific cause.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As summarized above, the Board acknowledges the veteran's 
inservice treatment of knee complaints, but does not conclude 
that any current knee disorder is related to service.  
Because the medical evidence of record does not establish 
that a current left knee condition is related to 
symptomatology inservice, the Board must deny the veteran's 
claim of service connection.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


